UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2014(Unaudited) Deutsche Global Growth Fund Shares Value ($) Common Stocks 95.8% Belgium 1.0% Anheuser-Busch InBev NV(Cost $6,224,965) Bermuda 0.7% Lazard Ltd. "A"(Cost $2,532,978) Brazil 0.5% Estacio Participacoes SA(Cost $3,849,721) Canada 4.8% Agnico Eagle Mines Ltd. Alimentation Couche-Tard, Inc. "B" Brookfield Asset Management, Inc. "A" Canadian Pacific Railway Ltd. Goldcorp, Inc. Quebecor, Inc. "B" SunOpta, Inc.* (Cost $31,071,298) China 0.7% Minth Group Ltd.(Cost $3,578,867) Cyprus 0.3% Prosafe SE (b) Prosafe SE (b) (Cost $5,837,359) Finland 0.7% Cramo Oyj Stora Enso Oyj "R" (Cost $6,839,318) France 1.2% Airbus Group NV Pernod-Ricard SA (Cost $9,624,211) Germany 5.3% adidas AG BASF SE Bayer AG (Registered) Fresenius Medical Care AG & Co. KGaA Lanxess AG Patrizia Immobilien AG United Internet AG (Registered) Vib Vermoegen AG (Cost $35,813,991) Hong Kong 3.0% K Wah International Holdings Ltd. Michael Kors Holdings Ltd.* Playmates Toys Ltd. REXLot Holdings Ltd. (a) Sun Hung Kai & Co., Ltd. Techtronic Industries Co., Ltd. (Cost $23,458,185) Indonesia 1.2% PT Arwana Citramulia Tbk PT Multipolar Tbk (Cost $7,548,100) Ireland 3.2% C&C Group PLC Kerry Group PLC "A" Paddy Power PLC(b) Paddy Power PLC(b) Ryanair Holdings PLC (ADR)* (a) Shire PLC (Cost $20,878,890) Italy 1.4% Prysmian SpA Sorin SpA* Unipol Gruppo Finanziario SpA (Cost $9,423,934) Japan 4.3% Ai Holdings Corp. Avex Group Holdings, Inc. (a) Kusuri No Aoki Co., Ltd. MISUMI Group, Inc. Nippon Seiki Co., Ltd. United Arrows Ltd. Universal Entertainment Corp. UT Holdings Co., Ltd. (a) (Cost $28,954,639) Luxembourg 0.6% Eurofins Scientific(Cost $4,222,242) Malaysia 1.3% Hartalega Holdings Bhd. IHH Healthcare Bhd. Tune Ins Holdings Bhd. (Cost $8,849,759) Netherlands 2.6% Brunel International NV Constellium NV "A"* (c) ING Groep NV (CVA)* SBM Offshore NV* Sensata Technologies Holding NV* (a) (c) (Cost $24,250,992) Norway 0.3% DNO ASA*(Cost $2,168,854) Panama 1.5% Banco Latinoamericano de Comercio Exterior SA "E" Copa Holdings SA "A" (a) (Cost $10,185,646) Philippines 1.0% Alliance Global Group, Inc. Metropolitan Bank & Trust Co. (Cost $7,545,402) Singapore 0.7% Lian Beng Group Ltd.(Cost $4,108,542) Spain 0.5% Mediaset Espana Comunicacion SA*(Cost $3,462,904) Sweden 2.3% Assa Abloy AB "B" Atlas Copco AB "A" Svenska Cellulosa AB "B" (Cost $17,606,329) Switzerland 2.3% Dufry AG (Registered)* Nestle SA (Registered) Novartis AG (Registered) Swatch Group AG (Bearer) (Cost $16,839,978) Taiwan 0.4% Kinpo Electronics, Inc.*(Cost $2,513,056) Thailand 0.2% Malee Sampran PCL (Foreign Registered)(Cost $4,026,046) United Kingdom 10.1% Anglo American PLC Arrow Global Group PLC AVEVA Group PLC Babcock International Group PLC British American Tobacco PLC Clinigen Healthcare Ltd.* Crest Nicholson Holdings PLC Domino's Pizza Group PLC Halma PLC Hargreaves Lansdown PLC HellermannTyton Group PLC Howden Joinery Group PLC IG Group Holdings PLC IMI PLC Intertek Group PLC Jardine Lloyd Thompson Group PLC John Wood Group PLC Monitise PLC* (a) Polypipe Group PLC Reckitt Benckiser Group PLC Rotork PLC Spirax-Sarco Engineering PLC (Cost $79,223,919) United States 43.7% Actavis PLC* (a) Advance Auto Parts, Inc. Affiliated Managers Group, Inc.* Agilent Technologies, Inc. Allergan, Inc. Alliance Data Systems Corp.* Altra Industrial Motion Corp. (a) Amgen, Inc. Amphenol Corp. "A" (a) BE Aerospace, Inc.* Biogen Idec, Inc.* BorgWarner, Inc. Bristol-Myers Squibb Co. Cardtronics, Inc.* (a) Casey's General Stores, Inc. (a) Cerner Corp.* Colfax Corp.* (a) Danaher Corp. DigitalGlobe, Inc.* DIRECTV* eBay, Inc.* Ecolab, Inc. Encore Capital Group, Inc.* (a) Express Scripts Holding Co.* Exxon Mobil Corp. Fox Factory Holding Corp.* (a) Gentherm, Inc.* Hain Celestial Group, Inc.* HeartWare International, Inc.* (a) Jack in the Box, Inc. JPMorgan Chase & Co. Kindred Healthcare, Inc. Las Vegas Sands Corp. Manitowoc Co., Inc. (a) MasTec, Inc.* MasterCard, Inc. "A" Middleby Corp.* Molina Healthcare, Inc.* (a) Monster Beverage Corp.* Nielsen NV (a) Noble Energy, Inc. Oaktree Capital Group LLC Oil States International, Inc.* Omnicare, Inc. Pacira Pharmaceuticals, Inc.* Pall Corp. (a) Polaris Industries, Inc. (a) Praxair, Inc. Primoris Services Corp. (a) Providence Service Corp.* (a) PTC, Inc.* Retrophin, Inc.* Roadrunner Transportation Systems, Inc.* (a) Schlumberger Ltd. Sinclair Broadcast Group, Inc. "A" (a) Taser International, Inc.* (a) Tenneco, Inc.* The Travelers Companies, Inc. Thermon Group Holdings, Inc.* Thoratec Corp.* TiVo, Inc.* (a) TriNet Group, Inc.* (a) Tristate Capital Holdings, Inc.* United Rentals, Inc.* United Technologies Corp. Urban Outfitters, Inc.* VeriFone Systems, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" Western Digital Corp. Zeltiq Aesthetics, Inc.* (a) Zoe's Kitchen, Inc.* (a) (Cost $275,074,916) Total Common Stocks (Cost $655,715,041) Participatory Notes 0.8% India 0.6% Housing Development Finance Corp., Ltd.(issuer Merrill Lynch International), Expiration Date 8/19/2015(Cost $3,588,276) Nigeria 0.2% Zenith Bank PLC (issuer Merrill Lynch International), Expiration Date 8/21/2015(Cost $1,958,100) Total Participatory Notes (Cost $5,546,376) Principal Amount ($) Value ($) Other Investments 0.2% Brazil Companhia Vale do Rio Doce(Cost $0) Shares Value ($) Securities Lending Collateral 9.3% Daily Assets Fund Institutional, 0.09% (d) (e) (Cost $72,940,683) Cash Equivalents 2.9% Central Cash Management Fund, 0.06% (d) (Cost $22,643,359) % of Net Assets Value ($) Total Investment Portfolio (Cost $756,845,459) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $762,171,132.At November 30, 2014, net unrealized appreciation for all securities based on tax cost was $89,092,663.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $139,154,292 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $50,061,629. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at November 30, 2014 amounted to $70,218,888, which is 9.0% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen (Certificate of Stock) MSCI: Morgan Stanley Capital International At November 30, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation (Depreciation) ($) Mini MSCI Emerging Market USD 12/19/2014 40 ) Nikkei 225 Index USD 12/11/2014 95 Total net unrealized appreciation Currency Abbreviation USD United States Dollar At November 30, 2014 the Deutsche Global Growth Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks, Participatory Notes & Other Investments Industrials 21.9 % Consumer Discretionary 18.8 % Health Care 15.3 % Financials 13.8 % Consumer Staples 10.7 % Information Technology 9.7 % Materials 5.6 % Energy 4.2 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Belgium $
